       Case 8-19-77656-las            Doc 25      Filed 12/26/19    Entered 12/26/19 12:09:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
In re:
                                                                   Chapter 11
CLIFTON COLE,                                                      Case No.: 19-77656-LAS
                                              Debtor.
--------------------------------------------------------------X

                                       NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that pursuant to Bankruptcy Rules 2002, 2018, 4001, 9007 And
9010, JOSEPH VERICELLA, RAYMOND BUTTIGIEG, and TERRY WOJNO, as their
respective interest appear, by its attorneys, The Margolin & Weinreb Law Group LLP, by Alan H.
Weinreb, Esq., hereby appears in the above-entitled Chapter 11 case and demands service of all
papers and notices of all proceedings herein.

PLEASE TAKE FURTHER NOTICE that the foregoing demand includes, not only the notice
and papers referred to in the Bankruptcy Rules specified above, but also includes, without
limitation, orders and notices of any application, motion, petition, pleading, request, complaint or
demand, whether formal or informal, whether written or oral and whether transmitted or conveyed
by mail, delivery, telephone, or otherwise which affects or seeks to affect in any way, any rights,
claims or interest of JOSEPH VERICELLA, RAYMOND BUTTIGIEG, and TERRY WOJNO,
as their respective interest appear


Dated: Syosset, New York
       December 26, 2019                    THE MARGOLIN & WEINREB LAW GROUP LLP
                                            Attorneys for JOSEPH VERICELLA, RAYMOND
                                            BUTTIGIEG, and TERRY WOJNO, as their respective
                                            interest appear

                                   By:      /s/ Alan H. Weinreb
                                            Alan H. Weinreb, Esq.
                                            165 Eileen Way
                                            Syosset, New York 11791
                                            (516) 921-3838
                                            alan@nyfclaw.com
